Opinion Per Curiam.
An appeal from a judgment rendered in this action against the plaintiff, a corporation, for the costs and disbursements was taken and perfected by it. The-transcript was filed with our clerk July 8, 1916, but no abstract has been filed as required by Rule VI, of this court (56 Or. 616, 117 Pac. ix). The defendants’’ counsel, ás soon as they learned of the default, moved upon notice to dismiss the appeal on account of that *81failure. No reason has been assigned or excuse given for the neglect.
Upon the authority of Swanson v. Leavens, 26 Or. 561 (40 Pac. 230), Close v. Close, 28 Or. 108 (42 Pac. 128), and Morrison v. Hall, 55 Or. 243 (104 Pac. 963),. the appeal is dismissed. Dismissed.